

Exhibit 10.3(b)


PERFORMANCE-BASED CASH AWARD
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN


2012 TERMS AND CONDITIONS
CEO


The following terms and conditions apply to the 2012 performance-based cash
awards (the “PBCAs”) granted by Ryder System, Inc. (the “Company”) under the
Ryder System, Inc. 2005 Equity Compensation Plan (the “Plan”), as specified in
the Performance-Based Cash Award Notification (the “Notification”), to which
these terms and conditions are appended. Certain terms of the PBCA, including
the Participant’s target cash opportunity, are set forth in the Notification.
The Compensation Committee of the Company’s Board of Directors (the “Committee”)
shall administer the PBCAs in accordance with the Plan. Capitalized terms used
herein and not defined shall have the meaning ascribed to such terms in the Plan
or in the Notification.


1.
General. Each PBCA represents the right to receive a cash payment on a future
date based upon the attainment of certain financial performance goals and
continued employment or service, on the terms and conditions set forth herein,
in the Notification and in the Plan, the applicable terms, conditions and other
provisions of which are incorporated by reference herein (collectively, the
“Award Documents”). A copy of the Plan and the documents that constitute the
“Prospectus” for the Plan under the Securities Act of 1933, have been delivered
to the Participant prior to or along with delivery of the Notification. In the
event there is an express conflict between the provisions of the Plan and those
set forth in any other Award Document, the terms and conditions of the Plan
shall govern. It is intended that the PBCAs qualify as “performance-based
compensation” for purposes of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), including any successor provisions and
regulations.



The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the PBCAs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her PBCAs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determination made by the Committee relating to the PBCAs shall be final and
binding on the Participant, his beneficiaries and any other person having or
claiming an interest under the Plan.


2.
Financial Performance Goals.



The Company’s TSR Percentile (as defined in Section 10) will be measured with
respect to each Performance Period, and the right to the PBCA will accrue based
on the following schedule:





--------------------------------------------------------------------------------



Company’s TSR Percentile
Accrual Percentage
66th or greater
125%
50th
100%
33rd
25%
less than 33rd
—%



If the Company’s TSR Percentile falls between the measuring points on the
foregoing schedule, the Accrual Percentage for such Performance Period will be
determined proportionally between the measuring points.
3.
Payment of Award. Provided that the Participant remained continuously employed
through the end of the Three-Year Performance Period (but subject to Section 4
below), a cash payment equal to the Accrued PBCA, less applicable withholding
taxes, will be made to the Participant. Such payment will be made as soon as
practicable after the Committee has approved the Company’s TSR Percentile for
the Third Performance Period on or following January 1, 2015, provided that in
no event shall the payment be made after March 15, 2015, unless administratively
impracticable to do so.



4.
Termination of PBCAs; Forfeiture. The PBCAs will be cancelled upon the
termination of the Participant’s employment with the Company and its
Subsidiaries as described below.



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary:
Except as provided in subsection (b) below, upon any termination of a
Participant’s employment with the Company and its Subsidiaries prior to the end
of the Three-Year Performance Period, all outstanding PBCAs, whether or not
accrued, will be forfeited and the Participant will not have any right to any
payment in respect thereof. In addition, even if a Participant remains employed
through the end of the Three-Year Performance Period, if the Participant’s
employment is subsequently terminated by the Company or a Subsidiary for Cause,
the right to any payment shall be forfeited, and the Company shall have the
right to reclaim and receive from the Participant any payment in respect of
PBCAs made to the Participant pursuant to Section 3 within the one year period
before the date of the Participant’s termination of employment.



(b)
Termination by reason of Death, Disability or Retirement: If a Participant’s
employment terminates due to death, Disability or Retirement prior to the end of
the Three-Year Performance Period, the Participant (or his or her Beneficiary,
in the event of death) will be entitled to receive a pro-rata portion of the
cash payment that would have been paid pursuant to Section 3 had the Participant
remained employed through the end of the Three-Year Performance Period, based on
the number of days during the Three-Year Performance Period that the Participant
is considered to be an active employee as determined by the Company, payable at
the time and manner specified in Section 3 above.



Notwithstanding the foregoing, if the Participant’s employment terminates due to
Retirement and the Participant, immediately following Retirement, continues to
provide service to the Company as a paid consultant or advisor, then the
Participant will be entitled to receive a pro-rata portion of the cash payment
that would have been paid pursuant to Section 3 had the Participant remained
employed through the end of the



--------------------------------------------------------------------------------



Three-Year Performance Period, based on the number of days during the Three-Year
Performance Period that the Participant was either an active employee or a paid
consultant or advisor, as determined by the Company, payable at the time and
manner specified in Section 3 above.


(c)
Proscribed Activity: If, during the Proscribed Period but prior to a Change of
Control, the Participant engages in a Proscribed Activity, then the Company
shall have the right to reclaim and receive from the Participant all cash paid
to the Participant pursuant to Section 3 during the one year period immediately
prior to, or at any time following, the date of the Participant’s termination of
employment.



5.
Change of Control. Notwithstanding anything contained herein to the contrary,
unless otherwise determined by the Committee prior to a Change of Control which
occurs during the Performance Period, immediately prior to any such Change of
Control, each Participant shall be entitled to a cash payment equal to the sum
of (a) with respect to each completed Performance Period, the Accrued PBCA at
the time of the Change of Control, and (b) with respect to each uncompleted
Performance Period, the amount that would have become Accrued PBCA at the end of
each such Performance Period had the Company’s TSR Percentile been at the 50th
percentile. Such cash payment shall be made within 30 days following the Change
of Control; provided that such Change of Control constitutes a change “in
ownership” or “effective control” or a change in the “ownership of a substantial
portion of the assets” of the Company under Section 409A of the Code and the
rulings and regulations issued thereunder (any such transaction, a “409A
Compliant CIC”). In the event that such Change of Control does not constitute a
409A Compliant CIC (any such transaction, a “Non-409A Compliant CIC”), to the
extent that the Accrued PBCA is no longer subject to a substantial risk of
forfeiture, the Accrued PBCA will be converted into a right to receive a cash
payment. Such cash payment will be distributed to the Participant on the earlier
of the otherwise applicable distribution date set forth in Section 3 above and
the Participant’s separation from service (as defined by Section 409A of the
Code).



To the extent (i) the Participant’s employment or service was terminated by the
Company other than for Cause or Disability within the 12 months prior to the
date on which the Change of Control occurred, (ii) during such 12 month period
the Participant did not engage in a Proscribed Activity, and (iii) the Committee
determines, in its sole and absolute discretion, that the decision related to
such termination was made in contemplation of the Change of Control, then upon
the Change of Control, the Participant will become entitled to a cash payment
equal to the cash payment to which the Participant would otherwise have been
entitled pursuant to the preceding paragraph on the date of the Change of
Control if the Participant’s employment or service had continued until the date
of the Change of Control. In the event of a 409A Compliant CIC, such cash
payment will be made in a lump sum on the date on which the Change of Control
occurs. In the event a Non-409A Compliant CIC occurs, the cash payment will be
distributed to the Participant on the first anniversary of the Participant’s
separation from service.


In the event of a Non-409A Compliant CIC, then immediately prior to or in
connection with the consummation of the Change of Control, the Company shall pay
into one or more trust(s) (the “Trust(s)”) established between the Company and
any financial institution with assets in excess of $100 million selected by the
Company prior to the Change of Control, as trustee (the “Trustee”), such amounts
as are required in order to fully pay the amounts payable pursuant to this
Section 5 or as are otherwise required pursuant to the terms of the Trust(s),



--------------------------------------------------------------------------------



with payment to be made in cash or cash equivalents. Thereafter, all amounts
payable pursuant to this Section 5 shall be paid out of the Trust(s); provided,
however, that the Company shall retain liability for and pay the Participant any
amounts or provide for such other benefits due the Participant under the Plan
for which there are insufficient funds in the Trust(s), for which no funding of
the Trust(s) is required, or in the event that the Trustee fails to make timely
payment.
 
6.
U.S. Federal, State and Local Income Tax Withholding. Any payment made pursuant
to the PBCAs will be taxable to the Participant when paid as ordinary income,
subject to wage-based withholding and reporting. The Company will satisfy this
withholding obligation by reducing the cash to be paid in an amount sufficient
to satisfy the withholding obligations. However, if the cash is paid with
performance-based restricted stock (“PBRSRs”), the amount of the cash to be paid
may be further reduced in an amount sufficient to satisfy the PBRSR withholding
obligations due (based on the Fair Market Value of the Shares on the vesting
date for the related PBRSRs). This Section 6 shall only apply with respect to
the Company’s U.S. federal, state and local income tax withholding obligations.
The Company may satisfy any tax obligations it may have in any other
jurisdiction in any manner it deems, in its sole and absolute discretion, to be
necessary or appropriate.



7.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board of Directors, officer, or employee of the Company arising
out of or in connection with the PBCAs or the Award Documents, must be brought
within three years from the date of the act or omission in respect of which such
right of action arises. The PBCAs and the Award Documents shall be governed by
the laws of the State of Florida, without giving effect to principles of
conflict of laws, and construed accordingly.



8.
No Employment Right. Neither the grant of the PBCAs nor any action taken
hereunder shall be construed as giving any employee or the Participant any right
to be retained in the employ or service of the Company. The Company is under no
obligation to grant PBCAs hereunder. Nothing contained in the Award Documents
shall limit or affect in any manner or degree the normal and usual powers of
management, exercised by the officers and the Board of Directors or committees
thereof, to change the duties or the character of employment of any employee of
the Company or to remove the individual from the employment of the Company at
any time, all of which rights and powers are expressly reserved.



9.
No Assignment. The Participant’s rights and interest under the PBCAs may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the PBCAs or the Award
Documents.



10.
Unfunded Plan. Any amounts owed under the PBCAs shall be unfunded. The Company
shall not be required to establish any special or separate fund, or to make any
other segregation of assets, to assure payment of any earned amounts.



11.
Definitions.



(a)
“Accrual Percentage” means the percentage of the PBCAs that accrue at the end of




--------------------------------------------------------------------------------



each Performance Period pursuant to Section 2.


(b)
“Accrued PBCA” means the sum, for each Performance Period, of the Accrual
Percentage for each Performance Period times one-third of the dollar amount
specified in the Notification.



(c)
“Cause” shall have the meaning set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, or, if none
exists, shall mean a determination of “Cause” under any applicable Severance
Plan, as in effect on the date of grant of the PBCAs. Notwithstanding the
foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change of Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.



(d)
“Change of Control” occurs when:



(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) (a
“Person”) becomes the beneficial owner, directly or indirectly, of 30% or more
of the combined voting power of the Company’s outstanding voting securities
ordinarily having the right to vote for the election of directors of the
Company; provided, however, that for purposes of this subparagraph (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan or plans (or related trust) of the
Company and its subsidiaries and affiliates or (B) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subparagraph (iii) below;



(ii)
the individuals who, as of January 1, 2007, constituted the Board of Directors
of the Company (the “Board” generally and as of January 1, 2007 the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2007 whose
election, or nomination for election, was approved by a vote of the persons
comprising at least a majority of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest, as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the 1934 Act) (as in effect on
January 23, 2000)) shall be, for purposes of this Plan, considered as though
such person were a member of the Incumbent Board;



(iii)
there is a reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Company’s outstanding Shares and outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company immediately prior to such




--------------------------------------------------------------------------------



Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities ordinarily having the
right to vote for the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination;


(iv)
there is a liquidation or dissolution of the Company approved by the
shareholders; or



(v)    there is a sale of all or substantially all of the assets of the Company.


(e)
“Company TSR” means the Company’s Total Shareholder Return for a Performance
Period



(f)
“Company’s TSR Percentile” means, for any Performance Period, the percentile
measured on the last trading day of the Performance Period in which the Company
TSR falls as compared to the Total Shareholder Return of the companies included
in the S&P 500 Composite Index as of the last trading day of such Performance
Period. The Company’s TSR Percentile will be approved by the Committee as soon
as practicable following the end of each Performance Period.



(g)
“Disability” means (i) the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; (ii) the Participant is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan of the Company;
or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.






--------------------------------------------------------------------------------



(h)
“First Performance Period” means the period from January 1, 2012 through
December 31, 2012.



(i)
“Performance Period” means the First Performance Period, the Second Performance
Period, or Third Performance Period, as applicable.



(j)
“Proscribed Activity” means any of the following:



(i)
the Participant’s breach of any written agreement between the Participant and
the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement;



(ii)
the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



(iii)
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business competitive directly or indirectly with the business
conducted by the Company or its Subsidiaries in any geographic area where such
business of the Company or its Subsidiaries is conducted, provided that the
Participant’s investment in 1% or less of the outstanding capital stock of any
corporation whose stock is listed on a national securities exchange shall not be
treated as a Proscribed Activity;



(iv)
the Participant’s direct or indirect, either on the Participant’s own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;



(v)
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of Participant’s employment or service with the
Company and (B) any customer with which the Participant has had contact or
association, or which was under the supervision of Participant, or the identity
of which was learned by the Participant as a result of Participant’s employment
or service with the Company;




--------------------------------------------------------------------------------





(vi)
the Participant’s making of any remarks disparaging the conduct or character of
the Company or any of its Subsidiaries, or their current or former agents,
employees, officers, directors, successors or assigns; or



(vii)
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment or service with the
Company or any Subsidiary.



(k)
“Proscribed Period” means the period beginning on the date of termination of
Participant’s employment or service and ending on the later of (A) the one year
anniversary of such termination date or (B) if the Participant is entitled to
severance benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.



(l)
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 10 years of service, or upon or following attainment of age
65 without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.



(m)
“Second Performance Period” means the period from January 1, 2012 through
December 31, 2013.



(n)
“Third Performance Period” means the period from January 1, 2012 through
December 31, 2014.



(o)
“Three-Year Performance Period” means the period from January 1, 2012 through
December 31, 2014.



(p)
“Total Shareholder Return” means the percentage change in the closing stock
price from the immediately preceding trading day prior to the first day of the
Performance Period through the last day of the applicable Performance Period (or
immediately preceding trading day if such day is not a trading day) assuming
reinvestment of dividends on the ex-dividend date.

  


11.
Other Benefits. No amount accrued or paid under the PBCAs shall be deemed
compensation for purposes of computing the Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.




